DETAILED ACTION
Status of Application
Claims 1-10 and 12-20 have been examined in this application. Claims 1, 3, 5-10, 12-13, and 15-20 are amended. Claim 11 is cancelled. This is a Final Office Action in response to Amendments and Arguments filed 1/31/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Citation Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Response to Arguments
Applicant’s arguments, see p. 16-19, filed 1/31/2022, with respect to the rejection(s) of claim(s) 1 and 13 under 103 have been fully considered and are not persuasive. Applicant argues on p. 18 that Fleischman does not teach that “the UAV actually lands on the optical marker” and therefore cannot teach “control the UAV to land onto a predetermined landing area having a second preset marker”. The Office respectfully disagrees. The landing platform of Fleischman may include a landing area and marking area [0011, 0039]. The marking area directs the UAV to land on the landing area. The BRI of the claim requires that an UAV be directed to land on a predetermined landing area (landing area) with the use of two preset markers, the second preset marking guiding the UAV to land at the predetermined landing area. This is precisely what Fleishman teaches. See mapping in Office Action below. It is noted that the precise location of the landing area on the landing platform in Fleischman may be anywhere on the platform including the marking area. There is nothing in Fleischman that teaches against the landing area being the same as the marking area. To the contrary, in the landing routine of Fig. 7, as the UAV approaches the landing platform and the second markers become visible, the second markers are used to maneuver the UAV until landing is completed, which would be directly below the UAV per the description of the location and field of view of the imager on the UAV (See Fig. 2).
Claim Objections
Claim 13 is objected to because of the following informalities:  The final two limitations drawn to controlling should recite “control” as a gerund.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (i) “a wireless communication device configured to establish…” in Claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.	(i) is interpreted as a communication device according to [0021] and/or [00119].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claim recites “the corresponding aerial platform”; however, the term lacks antecedent basis. It is interpreted as the at least one aerial platform.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0250933 A1) in view of Fleischman et al. (US 2016/0122038 A1).
As per Claim 1, Kim et al. discloses an unmanned aerial vehicle (UAV) ([0030, 0048]) comprising: 	a detection circuit configured to generate a supplement demand signal in response to a need of the UAV for resource supplement ([0085]); 	a wireless communication device configured to establish a wireless communication connection with at least one aerial platform and communicate with the at least one aerial platform in response to the supplement demand signal being generated ([0086]); and 	a control circuit electrically connected to the wireless communication device and configured to: 		determine a target aerial platform from a plurality of platforms and control the UAV relative to the platform ([0079-0081, 0086-0088]]).	Kim et al. does not disclose:	determine a position of a target aerial platform from at least one aerial platform based upon at 
	However, Fleischman et al. teaches the aforementioned limitation:	determine a position of a target aerial platform from at least one aerial platform based upon at least one of one or more first preset markers provided on one or more corresponding sides of the target aerial platform, the one or more first preset markers being configured to guide the UAV to move in a direction toward the position of the target aerial platform ([0052, 0056]; “The UAV computing system may infer its relative position in three dimensional space based at least on the detection of optical markers 502A and 502B and active and/or proceed with its descent, which is described in further detail herein”); 	control the UAV to move toward the target aerial platform according to the position of the target aerial platform ([0052, 0056]); and 	control the UAV to land onto a predetermined landing area having a second preset marker to enable an airborne replenishment, the second preset marker being different from any of the one or more first preset markers, and the second preset marker being configured to guide the UAV to land onto the predetermined landing area of the target aerial platform ([0052, 0056]; “While descending, second area 515 may indicate the area of landing platform 500 that is detectable at a second altitude. Thus, the UAV computing system may be able to detect optical markers 502C and 502D, similar to the detection of optical markers 502A and 502B, to continue its controlled descent of the UAV.” The landing platforms include a landing area which includes the markings which direct the UAV to the landing area ([0039])).supplemental demand signal (i.e. the compatibility of the charging station with the vehicle) .	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. to provide the aforementioned limitations taught by Fleischman et al. with the motivation of improving the accuracy of docking/landing with the rechargeable UAV.
As per Claim 2, Kim et al. discloses the UAV of claim 1, wherein the supplement demand signal includes a power supplement demand signal generated by the detection circuit in response to detecting that a capacity of a battery of the UAV is below a preset threshold ([0085]).
As per Claim 5, Kim et al. discloses the UAV of claim 1, wherein the control circuit is further configured to adjust flight parameters of the UAV to direct the UAV to land onto a landing area of the predetermined aerial platform ([0015] It is the combination with Fleischman et al. that teaches the claim).
As per Claim 13, Kim et al. discloses a method of providing airborne replenishment to an unmanned aerial vehicle (UAV), comprising: 	generating a supplement demand signal in response to a need of the UAV for resource supplement ([0085]);  	establishing a wireless communication connection with at least one aerial platform and communicating with the at least one aerial platform in response to the supplement demand signal being generated ([0086]); 	determine a target aerial platform from a plurality of platforms and control the UAV relative to the platform ([0079-0081, 0086-0088]]).	Kim et al. does not disclose:	determining a position of a target aerial platform from the at least one aerial platform target aerial platform based upon at least one of one or more first preset markers provided on one or more corresponding sides of the target aerial platform, the one or more first preset markers being configured to guide the UAV to move in a direction toward the position of the target aerial platform;	control the UAV to move toward the target aerial platform according to the position of the target aerial platform; and	control the UAV to land onto a predetermined landing area having a second preset marker to enable an airborne replenishment, the second preset marker being different from any of the one or more first preset markers, and the second preset marker being configured to guide the UAV to land onto the predetermined landing area of the target aerial platform.	However, Fleischman et al. teaches the aforementioned limitation:	determining a position of a target aerial platform from at least one aerial platform based upon at least one of one or more first preset markers provided on one or more corresponding sides of the target aerial platform, the one or more first preset markers being configured to guide the UAV to move in a direction toward the position of the target aerial platform ([0052, 0056]; “The UAV computing system may infer its relative position in three dimensional space based at least on the detection of optical markers 502A and 502B and active and/or proceed with its descent, which is described in further detail herein”); 	control the UAV to move toward the target aerial platform according to the position of the target aerial platform ([0052, 0056]); and 	control the UAV to land onto a predetermined landing area having a second preset marker to enable an airborne replenishment, the second preset marker being different from any of the one or more first preset markers, and the second preset marker being configured to guide the UAV to land onto the predetermined landing area of the target aerial platform ([0052, 0056]; “While descending, second area 515 may indicate the area of landing platform 500 that is detectable at a second altitude. Thus, the UAV computing system may be able to detect optical markers 502C and 502D, similar to the detection of optical markers 502A and 502B, to continue its controlled descent of the UAV.” The landing platforms include a landing area which includes the markings which direct the UAV to the landing area ([0039])).supplemental demand signal (i.e. the compatibility of the charging station with the vehicle) .	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. to provide the aforementioned limitations taught by Fleischman et al. with the motivation of improving the accuracy of docking/landing with the rechargeable UAV.
As per Claim 14, Kim et al. discloses the method of claim 13, wherein the supplement demand signal includes a power supplement demand signal generated in response to detecting that a capacity of a battery onboard the UAV is below a preset threshold ([0085]).
As per Claim 15, Kim et al. discloses the method of claim 14, 	wherein the UAV receives communication information from the target aerial platform, and the communication information includes at least position information and altitude information of the target aerial platform ([0044, 0086]),  	the method further comprising: 		obtaining position information and altitude information of the UAV ([0044, 0086]);  		determining an effective wireless charging area based upon the position information and the altitude information of the UAV and the position information and the altitude information of the target aerial platform ([0087]; Determining a crosspoint); 		performing at least one of:
		adjusting flight parameters of the UAV to direct the UAV to move into the effective wireless charging area to receive wireless charging provided by the target aerial platform ([0080-0082])., or 	sending the flight control signal to the target aerial platform to direct the target aerial platform to move toward the UAV, such that the UAV is within the effective wireless charging area to receive the wireless charging provided by the target aerial platform ([0080-0082]).

As per Claim 16, Kim et al. discloses the method of claim 13, further comprising: 	adjusting flight parameters of the UAV to direct the UAV to land onto the predetermined landing area of the target aerial platform to receive the airborne replenishment provided by the target aerial platform ([0015]; It is the combination with Fleischman et al. that teaches the claim).
As per Claim 17, Kim et al. discloses the method of claim 16, further comprising: 	obtaining position information and altitude information of the UAV ([0080]), and calculating the spatial distance between the UAV and the target aerial platform based upon the position information and the altitude information of the UAV and position information and altitude information of the target aerial platform ([0080-0081]).	Kim et al. does not disclose the altitude information of the UAV and the altitude information of the target aerial platform are used in the determining of the spatial distance; however, Kim et al. discloses that altitude is part of the operation information sent between the aircraft and used in controlling both aircraft. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. to use the altitude in determining and maintaining a distance between the aircraft as Kim et al. is already configured to use the altitude to control the positioning of the vehicles, with the motivation to improve the accuracy of control by using all the data used in the other control schemes.	Kim et al. discloses: 	calculating the spatial distance between the UAV and the target aerial platform based upon a strength of a wireless signal transmitted from the target aerial platform (The BRI of the claim does not require the second alternative).
As per Claim 18, Kim et al. discloses the method of claim 17, further comprising, in response to the spatial distance between the UAV and the target aerial platform being less than or equal to a preset distance: 	directing an imaging device onboard the UAV to capture a first image of a surrounding environment ([0076-0077]); 	adjusting the flight parameters of the UAV according to a guidance to move in a direction toward the position of the target aerial platform ([0076-0077]).	Kim et al. does not disclose: 	analyzing the first image to recognize the one or more first preset markers on the one or more corresponding sides at least one side of the target aerial platform to determine the position of the target aerial platform; and	adjusting the flight parameters of the UAV according to a guidance configured in the one or more first preset marker.		However, Fleischman et al. teaches the aforementioned limitation ([0071]).	The motivation to combine Kim et al. with Fleischman et al. was provided in the rejection of Claim 13.
As per Claim 19, Kim et al. discloses the method of claim 18, further comprising, in response to the spatial distance between the UAV and the target aerial platform being less than or equal to a threshold distance shorter than the preset distance ([0085]): 	adjusting the flight parameters of the UAV in a vertical direction to land the UAV onto the predetermined landing area of the target aerial platform ([0067]).	Kim et al. does not disclose the altitude information of the UAV and the altitude information of the target aerial platform are used in the determining of the spatial distance; however, Kim et al. discloses that altitude is part of the operation information sent between the aircraft and used in controlling both aircraft. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. to use the altitude in determining and maintaining a distance between the aircraft as Kim et al. is already configured to use the altitude to control the positioning of the vehicles, with the motivation to improve the accuracy of control by using all the data used in the other control schemes.
As per Claim 20, Kim et al. does not disclose the method of claim 19, 	the method further comprising: 		directing the imaging device to capture a second image of the target aerial platform and analyzing the second image to recognize a second preset marker on the landing area; and 		determining a position of the predetermined landing area based upon the second preset marker; and 				adjusting the flight parameters of the UAV according to the guidance configured in the second preset marker to direct the UAV to land onto the predetermined landing area.	However, Fleischman et al. teaches:	wherein the preset marker is a first preset marker ([0071]), 	the method further comprising: 		directing the imaging device to capture an image of the target aerial platform and analyzing the image to recognize a second preset marker on the landing area ([0071]); and 		determining a position of the landing area based upon the second preset marker ([0071]); and 					adjusting the flight parameters of the UAV according to a guidance configured in the second preset marker to direct the UAV to land onto the landing area ([0072]).	The motivation to combine Fleischman et al. with Kim et al. was provided in the rejection of Claim 13.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0250933 A1) in view of Fleischman et al. (US 2016/0122038 A1) further in view of Uyeki (US 2014/0316939 A1).
As per Claim 12, Kim et al. does not disclose the UAV of claim 1, wherein the UAV receives communication information from each of the at least one aerial platform, the communication information includes state information indicating that the corresponding aerial platform is in a standby state and has resources that meets a requirement of the supplement demand signal. 	However, Uyeki teaches the aforementioned limitation ([0054-0056)].	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. to provide the aforementioned limitations taught by Uyeki with the motivation of ensuring reliable charging stations are selected ([0002]).
Claim(s) 3-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0250933 A1) in view of Fleischman et al. (US 2016/0122038 A1) further in view of Collins et al. (US 2018/0364740 A1).
As per Claim 3, Kim et al. discloses the UAV of claim 2, further comprising: 	a global positioning system (GPS) device configured to obtain position information of the UAV ([0044, 0086]); and 	an altitude measurement device configured to measure altitude information of the UAV ([0044, 0086]), wherein, 	the UAV receives communication information from the target aerial platform, the communication information includes position information and altitude information of the target aerial platform ([0087]; “Operation information” is described elsewhere in the disclosure as being coordinate or altitude information), the control circuit is further configured to: 		determine an effective wireless charging area based upon the position information and the altitude information of the UAV and the position information and the altitude information of the target aerial platform ([0087]; Determining a crosspoint), and 		perform at least one of adjusting flight parameters of the UAV to direct the UAV to move toward the target aerial platform or sending a flight control signal to the target aerial platform through the wireless communication device to direct the target aerial platform to move toward the UAV, such that the UAV enters the effective wireless charging area to receive wireless charging provided by the target aerial platform ([0080-0082]).	Kim et al. does not disclose that the positioning device is a GPS and that the altitude measurement device is a barometer.	However, Collins et al. teaches a known technique of using a GPS to determine UAV location and a barometer to determine altitude/pressure ([0090]). This known technique is applicable to the system of Kim et al. as they both share characteristics and capabilities, namely, they are directed to a UAV landing on a charging platform.
As per Claim 4, Kim et al. discloses the UAV of claim 3, further comprising: 	a power receiving device, wherein the control circuit is further configured to generate a wireless charging signal in response to the UAV entering the effective wireless charging area to establish a wireless connection between the power receiving device and a power transmission device of the target ([0080-0082, 0088]).
As per Claim 6, Kim et al. discloses the UAV of claim 5, further comprising: 	a global positioning system (GPS) device configured to measure position information of the UAV ([0044, 0086]); and 	an altitude measurement device configured to measure altitude information of the UAV ([0044, 0086]), wherein the control circuit is further configured to: 		direct the wireless communication device to receive communication information of the target aerial platform from the target aerial platform ([0087]), the communication information of the target aerial platform includes at least one of: 		position information and altitude information of the aerial platform [0087]; “Operation information” is described elsewhere in the disclosure as being coordinate or altitude information), or 		a strength of a wireless signal transmitted from the target aerial platform, determine a flight direction of the UAV based upon (Examiner’s note: the BRI of the claims does not require the second alternative): 		the position information and the altitude information of the UAV and the position information and the altitude information of the target aerial platform, and/or a direction in which the strength of the wireless signal transmitted from the target aerial platform is increasing (The final limitation is part of the second alternative identified in the Examiner’s note above).
	Kim et al. does not disclose that the positioning device is a GPS and that the altitude measurement device is a barometer.	However, Collins et al. teaches a known technique of using a GPS to determine UAV location and a barometer to determine altitude/pressure ([0090]). This known technique is applicable to the system of Kim et al. as they both share characteristics and capabilities, namely, they are directed to a 
As per Claim 7, Kim et al. discloses the UAV of claim 6, wherein:	the control circuit is electrically connected to a propulsion assembly ([0036-0037]), and	the control circuit is further configured:	control the propulsion assembly to adjust a spatial distance between the UAV and the target aerial platform based upon the flight control signal ([0080]);	 to calculate the spatial distance between the UAV and the target aerial platform ([0080]) based upon: 	the position information of the UAV and the position information of the target aerial platform ([0080-0081]), and/or the strength of the wireless signal transmitted from the target aerial platform (Examiner’s note: the BRI of the claims does not require the second alternative).	Kim et al. does not explicitly disclose the altitude information of the UAV and the altitude information of the target aerial platform are used in the determining of the spatial distance; however, Kim et al. discloses that altitude is part of the operation information sent between the aircraft and used in controlling both aircraft. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. to use the altitude in determining and maintaining a distance between the aircraft as Kim et al. is already configured to use the altitude to control the positioning of the vehicles, with the motivation to improve the accuracy of control by using all the data used in the other control schemes. 
As per Claim 8, Kim et al. discloses the UAV of claim 7, wherein:	the control circuit is further configured to, in response to the spatial distance between the UAV and the target aerial platform being less than or equal to a preset distance: 	direct an imaging device onboard the UAV to capture an image of a surrounding environment ([0076-0077]), and 	adjust the flight parameters of the UAV to move in a direction toward the position of the target ([0076]; Docking).	Kim et al. does not disclose:	the two or more first preset markers providing guidance for adjusting flight parameters of the UAV; and	analyze the captured first image to recognize the one or more first preset markers on the at least one side of the target aerial platform to determine the position of the target aerial platform;	adjust the flight parameters of the UAV according to a guidance configured in the one or more first preset markers. 	However, Fleischman et al. teaches the aforementioned limitation ([0070-0071]).	The motivation to combine Kim et al. with Fleischman et al. was provided in the rejection of Claim 1.

As per Claim 9, Kim et al. discloses the UAV of claim 8, wherein the control circuit is further configured to, in response to the spatial distance between the UAV and the target aerial platform being less than or equal to a threshold distance shorter than the preset distance, adjust the flight parameters of the UAV in a vertical direction to land the UAV onto the predetermined landing area of the target aerial platform based upon the altitude information of the UAV and the altitude information of the target aerial platform ([0076-0077]).

As per Claim 10, Kim et al. does not disclose the UAV of claim 9, wherein: 	the control circuit is further configured to: 		direct the imaging device to capture a second image of the target aerial platform and analyze the second image to recognize a second preset marker on the landing area, determine a position of the landing area based upon the second preset marker, and 		adjust the flight parameters of the UAV according to a guidance configured in the Fleischman et al. teaches:	the preset marker is a first preset marker ([0071]), and 	the control circuit is further configured to: 		direct the imaging device to capture a second image of the target aerial platform and analyze the second image to recognize a second preset marker on the landing area, determine a position of the predetermined landing area based upon the second preset marker ([0071]), and 		adjust the flight parameters of the UAV according to the guidance configured in the second preset marker to direct the UAV to land onto the predetermined landing area ([0072]).	The motivation to combine Fleischman et al. with Kim et al. was provided in the rejection of Claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619